        Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


   SPRAY MORET, LLC,
                                                               Civil Action No.
                                     Plaintiff,                1:21-cv-00497-LAK-SN

                        - against -                            STIPULATED
                                                               JUDGMENT AND
   THE KAYO CORP. d/b/a DGK, FROM NOTHING,                     PERMANENT INJUNCTION
   LLC, JOHN DOES 1-10, and XYZ COMPANIES 1-10,                AGAINST DEFENDANTS
                                Defendants.



       Plaintiff Spray Moret, LLC (“Plaintiff”) having filed its Complaint on January 20, 2021

(the “Complaint”), and Defendants The Kayo Corp. d/b/a DGK and From Nothing, LLC

(collectively, “Defendants”) having consented, without trial or adjudication of any issue of law or

fact herein, to entry of this Stipulated Judgment and Permanent Injunction Against Defendants

(hereafter, “Order”), it is hereby

               ORDERED, ADJUDGED and DECREED that:

       1.      This Court has jurisdiction of the subject matter hereof and all parties hereto with

the full power to enter this Order. The Complaint alleges causes of action against Defendants for

copyright infringement under the United States Copyright Act of 1976, as amended (the

“Copyright Act”), 17 U.S.C. § 101 et seq., trademark infringement under Section 32(1) of the

United States Trademark Act of 1946, as amended (the “Lanham Act”), 15 U.S.C. § 1114(1);

unfair competition and false endorsement under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a); and related claims under New York’s statutory and common law.




                                                  B-2
       Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 2 of 6




       2.      Plaintiff is the owner of the SPRAYGROUND brand, which specializes in, among

other things, fashion products, bags, luggage and backpacks of all types, various types of fashion

and other accessory items, and skateboards.

       3.      Since at least as early as January 2012, the SPRAYGROUND brand has sold a wide

variety of products bearing the distinctive mouth design depicted below:




       4.      Among its intellectual property, Plaintiff owns rights around the world, including

in the United States, for the mouth design depicted above, and marks and works of visual art similar

thereto, including federally registered copyrights and trademarks, as well as pending trademark

applications, including, but not limited to: (1) U.S. Copyright Registration No. VA0002152578;

(2) U.S. Copyright Registration No. VAU1062142; (3) U.S. Copyright Registration No.

VA2124144; (4) U.S. Copyright Registration No. VAU1337331; (5) U.S. Copyright Registration

No. VA1859696; (6) U.S. Trademark Registration No. 4,781,961; (7) U.S. Trademark Registration

No. 5,536,183; (8) U.S. Serial No. 88/578,391; (9) U.S. Trademark Registration 5,787,975; (10)

U.S. Trademark Registration 5,787,974; (11) U.S. Serial No. 88/455,244; and (12) U.S. Trademark

Registration 5,786,776. All iterations of Plaintiff’s mouth design, including those subject to the

copyright and trademark filings referenced herein and marks to which Plaintiff has common law

rights, are collectively referred to herein as the “Mouth Design.”

       5.      Plaintiff has alleged that Defendants have willfully traded upon the goodwill and

notoriety of Plaintiff by selling unauthorized skateboards bearing Plaintiff’s Mouth Design and/or

a design substantially or confusingly similar thereto (“Defendants’ Products”) and by displaying

said design and Defendants’ Products in related marketing materials, as depicted below:


                                            B-3
        Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 3 of 6




       6.      Defendants filed an amended answer, denying liability regarding the Claims

asserted by Plaintiff, together with counterclaims seeking a declaratory judgment of no liability,

declarations of invalidity of Plaintiff’s asserted copyrights and cancellation of Plaintiff’s asserted

trademarks.

       7.      In order to resolve this action without incurring further costs and expenses,

Defendants have stipulated and agreed for themselves and on behalf of each of their respective

parents, subsidiaries, affiliates, licensees, successors in interest and/or assigns, to be permanently

enjoined from using the design depicted in paragraph 5 above or the Mouth Design and/or a design

confusingly similar thereto.

       8.      If Plaintiff moves to enforce this Order against Defendants, Plaintiff shall be

entitled to pursue any and all remedies available to it for such violation, including, but not limited

to, seeking an order finding Defendants jointly and severally in contempt of the Order, and the

prevailing party shall be entitled to an award of damages, attorneys’ fees and costs incurred.




                                             B-4
        Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 4 of 6




       9.      The parties stipulate that, except as otherwise provided herein and in a Confidential

Settlement Agreement between them, all claims and counterclaims filed on March 25, 2021 (Dkt.

29) in this action are hereby dismissed with prejudice.

       10.     Each person executing this Order on behalf of a corporation or individual represents

that he or she is authorized to do so.

       11.     This Court shall retain jurisdiction over this action to enable the parties to make

application to this Court for such further orders and directions as may be necessary or appropriate

in relation to the carrying out of this Order, enforcing the parties’ settlement agreement, and

entering a confession of judgment.

       12.     This Order shall become effective immediately. The Clerk is directed to enter this

Judgment and Permanent Injunction on Consent Against Defendants and close this case.




                                           B-5
Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 5 of 6
Case 1:21-cv-00497-LAK-SN Document 37 Filed 07/13/21 Page 6 of 6




           07/14/2021

                                      /s/ Lewis A. Kaplan /BT
